


117 HRES 577 IH: Supporting the members of the 87th Texas Legislature who embraced a noble stand against the State’s egregious assault on free and fair elections.
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 577
IN THE HOUSE OF REPRESENTATIVES

July 30, 2021
Mr. Green of Texas (for himself, Ms. Johnson of Texas, Mr. Doggett, Ms. Jackson Lee, Mr. Cuellar, Mr. Castro of Texas, Mr. Veasey, Mr. Vela, Mr. Vicente Gonzalez of Texas, Ms. Escobar, and Ms. Garcia of Texas) submitted the following resolution; which was referred to the Committee on the Judiciary

RESOLUTION
Supporting the members of the 87th Texas Legislature who embraced a noble stand against the State’s egregious assault on free and fair elections.


Whereas more than 50 current State representatives of the special session of the 87th Texas Legislature left the State to deny the 150-member body the required two-thirds quorum, preventing a heinous voting suppression bill from passing; Whereas the State representatives and senators of the 87th Texas Legislature who have vowed not to participate in a quorum during this special legislative session, even under the looming threat of arrest, should be commended;
Whereas the State senators of the 87th Texas Legislature that left the State of Texas, as well as the members of the Texas senate that decided to stay and vote no on Texas Senate Bill 1, should be recognized; Whereas members of the Texas House Democratic Caucus and senators of the 87th Texas Legislature are recognized as a coalition of the courageous for their valiant efforts to uphold voting rights for all Texans;
Whereas Texas House Bill 3 would adversely impact voting rights, especially for marginalized communities; Whereas Texas House Bill 3 would ban drive-through voting and 24-hour voting, limit the distribution of mail-in ballot applications, and require new ID requirements for voting by mail;
Whereas this coalition of the courageous joins the ranks of a group of Texas representatives and senators who employed the procedural walkout tactic in 2003 to delay votes on mid-Census redistricting; Whereas Texas House Bill 3 is one of many recent iterations of State-sanctioned voter suppression reported across the United States, with an overall total of 389 voter restriction bills introduced in 48 States during 2021 legislative sessions according to the Brennan Center;
Whereas, due to the increase in voter restriction and suppression legislation coupled with the upcoming 56th anniversary of the enactment of the Voting Rights Act of 1965, it is imperative that Congress pass H.R. 1, the For the People Act, and H.R. 4, the John Lewis Voting Rights Advancement Act, to preserve the right to free, fair, and safe elections for all Americans; and Whereas 79 Texas Democrats fought against Texas House Bill 3 with every tool they had, including—
(1)Representative Joe Deshotel (HD–22); (2)Representative Ron Reynolds (HD–27);
(3)Representative Ryan Guillen (HD–31); (4)Representative Abel Herrero (HD–34);
(5)Representative Oscar Longoria (HD–35); (6)Representative Sergio Muñoz, Jr., (HD–36);
(7)Representative Alex Dominguez (HD–37); (8)Representative Eddie Lucio III (HD–38);
(9)Representative Armando Martinez (HD–39); (10)Representative Terry Canales (HD–40);
(11)Representative Bobby Guerra (HD–41); (12)Representative Richard Peña Raymond (HD–42);
(13)Representative Erin Zwiener (HD–45); (14)Representative Sheryl Cole (HD–46);
(15)Representative Vikki Goodwin (HD–47); (16)Representative Donna Howard (HD–48);
(17)Representative Gina Hinojosa (HD–49); (18)Representative Celia Israel (HD–50);
(19)Representative Eddie Rodriguez (HD–51); (20)Representative James Talarico (HD–52);
(21)Representative Michelle Beckley (HD–65); (22)Representative Eddie Morales (HD–74);
(23)Representative Mary Gonzalez (HD–75); (24)Representative Claudia Ordaz Perez (HD–76);
(25)Representative Lina Ortega (HD–77); (26)Representative Joe Moody (HD–78);
(27)Representative Art Fierro (HD–79); (28)Representative Tracy King (HD–80);
(29)Representative Ramon Romero, Jr. (HD–90); (30)Representative Nicole Collier (HD–95);
(31)Representative Jasmine Crockett (HD–100); (32)Representative Chris Turner (HD–101);
(33)Representative Ana Maria Ramos (HD–102); (34)Representative Rafael Anchia (HD–103);
(35)Representative Jessica Gonzalez (HD–104); (36)Representative Terry Meza (HD–105);
(37)Representative Victoria Neave (HD–107); (38)Representative Carl Serman (HD–109);
(39)Representative Toni Rose (HD–110); (40)Representative Yvonne Davis (HD–111);
(41)Representative Rhetta Bowers (HD–113); (42)Representative John Turner (HD–114);
(43)Representative Julie Johnson (HD–115); (44)Representative Trey Martinez Fischer (HD–116);
(45)Representative Philip Cortez (HD–117); (46)Representative Leo Pacheco (HD–118);
(47)Representative Elizabeth Campos (HD–119); (48)Representative Barbara Gervin Hawkins (HD–120);
(49)Representative Diego Bernal (HD–123); (50)Representative Ina Minjarez (HD–124);
(51)Representative Ray Lopez (HD–125); (52)Representative Alma Allen (HD–131);
(53)Representative Ann Johnson (HD–134); (54)Representative Jon E. Rosenthal (HD–135);
(55)Representative John Bucy III (HD–136); (56)Representative Gene Wu (HD–137);
(57)Representative Jarvis Johnson (HD–139); (58)Representative Armando Walle (HD–140);
(59)Representative Senfronia Thompson (HD–141); (60)Representative Harold V. Dutton, Jr. (HD–142);
(61)Representative Ana Hernandez (HD–143); (62)Representative Mary Ann Perez (HD–144);
(63)Representative Christina Morales (HD–145); (64)Representative Shawn Thierry (HD–146);
(65)Representative Garnet F. Coleman (HD–147); (66)Representative Penny Morales Shaw (HD–148);
(67)Representative Hubert Vo (HD–149); (68)Senator Carol Alvarado (SD–6);
(69)Senator Beverly Powell (SD–10); (70)Senator Borris L. Miles (SD–13);
(71)Senator Sarah Eckhardt (SD–14); (72)Senator John Whitmire (SD–15);
(73)Senator Nathan Johnson (SD–6); (74)Senator Roland Gutierrez (SD–20);
(75)Senator Judith Zaffirini (SD–21); (76)Senator Royce West (SD–23);
(77)Senator José Menéndez (SD–26); (78)Senator Eddie Lucio, Jr. (SD–27); and
(79)Senator César Blanco (SD–29): Now, therefore, be it  That the House of Representatives supports the members of the 87th Texas Legislature who embraced a noble stand against the State’s egregious assault on free and fair elections.

